                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ERIC MEYER,                                           Case No. 19-cv-01703-JD
                                                        Plaintiff,
                                   8
                                                                                              ORDER OF DISMISSAL
                                                v.
                                   9

                                  10    IRAQ, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a patient at a mental health facility in Illinois, has filed a pro se civil rights

                                  14   complaint under 42 U.S.C. § 1983. Plaintiff’s complaint is incomprehensible, and he presents no

                                  15   distinct claims. The Court notes that plaintiff has filed more than a dozen similar cases in the last

                                  16   few months. Plaintiff’s allegations are frivolous and fail to state a claim under 42 U.S.C. § 1983.

                                  17   Because no amount of amendment would cure the deficiencies of the complaint, this action is

                                  18   dismissed without leave to amend.

                                  19          For the foregoing reasons, the complaint is DISMISSED with prejudice as frivolous and

                                  20   for failure to state a claim. The Clerk shall close this case.

                                  21          IT IS SO ORDERED.

                                  22   Dated: April 16, 2019

                                  23

                                  24
                                                                                                        JAMES DONATO
                                  25                                                                    United States District Judge
                                  26

                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        ERIC MEYER,
                                   4                                                          Case No. 19-cv-01703-JD
                                                        Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        IRAQ, et al.,
                                   7
                                                        Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on April 16, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Eric Meyer ID: A-North
                                       Chicago Read Mental Health Center
                                  18   4200 N. Oak Park
                                       Chicago, IL 60634
                                  19

                                  20

                                  21   Dated: April 16, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          2
